Illinois Official Reports

                               Appellate Court



                  Mondragon v. Reyes, 2015 IL App (1st) 150310



Appellate Court    ADOLFO MONDRAGON, Petitioner-Appellant, v. RAUL O.
Caption            REYES and THE BOARD OF ELECTION COMMISSIONERS OF
                   THE CITY OF CHICAGO and its Members LANGDON D. NEAL,
                   RICHARD A. COWEN, and MARISEL A. HERNANDEZ,
                   Respondents-Appellees.



District & No.     First District, Second Division
                   Docket No. 1-15-0310



Filed              March 10, 2015



Decision Under     Appeal from the Circuit Court of Cook County, No. 2015-COEL-15;
Review             the Hon. David A. Skryd, Judge, presiding.



Judgment           Affirmed.



Counsel on         Law Offices of Steven W. Becker, LLC, of Chicago (Steven W.
Appeal             Becker and Adolfo Mondragon, of counsel), for appellant.

                   Welch Law, Ltd., of Palos Heights (Matthew M. Welch and Sara M.
                   Gallagher, of counsel), and James M. Scanlon & Associates, P.C., of
                   Chicago (James M. Scanlon, of counsel), for appellees.
     Panel                    JUSTICE NEVILLE delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Simon and Justice Liu concurred in the judgment
                              and opinion.


                                               OPINION

¶1             This case involves the interpretation of provisions in the Illinois Municipal Code
       (Code) (65 ILCS 20/21-14(a) (West 2012)) concerning residency requirements following
       redistricting. Although Raul Reyes had lived in the 14th ward within the year preceding the
       2015 election, he sought election as alderman for the 15th ward. Adolfo Mondragon objected
       maintaining that Reyes did not meet the Code’s residency requirement. The Board of Election
       Commissioners of the City of Chicago (Board) dismissed Mondragon’s objection, finding that
       because of a redistricting in 2012, residents of the 14th ward met the residency requirement to
       run for alderman in the 12th, 14th, 15th, 16th, 22nd, and 23rd wards. Mondragon appeals. We
       agree with the Board’s interpretation of the Code, and therefore we affirm.

¶2                                          BACKGROUND
¶3         Aldermen of the City of Chicago redrew the boundaries of the City’s wards in 2012. Parts
       of the old 14th ward became parts of the new 12th, 14th, 15th, 16th, 22nd, and 23rd wards.
       Chicago held its first aldermanic election since the 2012 redistricting in February 2015.
¶4         Raul Reyes lived on South Whipple Street in Chicago. Reyes’s residence was in the 14th
       ward both before and after the 2012 redistricting. Reyes moved to an address in the new 15th
       ward during 2014. In November 2014, Reyes filed nomination papers, seeking election as
       alderman for the new 15th ward. Mondragon objected to Reyes’s nomination, arguing that
       Reyes could not represent the 15th ward because he had not lived in the 15th ward for a year.
       See 65 ILCS 20/21-14(a) (West 2012). Reyes moved to dismiss the objection. Reyes
       contended that the Code permitted him to serve as alderman for the 15th ward because part of
       the old 14th ward had become part of the new 15th ward.
¶5         The Board agreed with Reyes and dismissed Mondragon’s objection, thereby permitting
       Reyes’s name to remain on the ballot for election as alderman for the 15th ward. The circuit
       court affirmed the Board’s decision. Mondragon now appeals.

¶6                                              ANALYSIS
¶7         Mondragon’s appeal presents the court with a legal issue, the proper interpretation of the
       Code. Therefore, we review the Board’s ruling de novo. County of Du Page v. Illinois Labor
       Relations Board, 231 Ill. 2d 593, 603 (2008).
¶8         The portion of the Code at issue provides: “In the election following redistricting, a
       candidate for alderman may be elected from any ward containing a part of the ward in which he
       or she resided for at least one year next preceding the election that follows the redistricting,
       and, if elected, that person may be reelected from the new ward he or she represents if he or she
       resides in that ward for at least one year next preceding the reelection.” 65 ILCS 20/21-14(a)
       (West 2012).

                                                   -2-
¶9         The dispute centers on the phrase “in which he or she resided for at least one year next
       preceding the election that follows the redistricting.” Reyes contends that the phrase modifies
       the noun “ward,” and the entire phrase forms the object of the preposition “of.” Mondragon
       argues that the phrase modifies the noun phrase “part of the ward.” Under Mondragon’s
       interpretation, after redistricting, a candidate may run for office only in the new ward that
       includes the part of the old ward where the candidate resided. Under Reyes’s interpretation,
       after redistricting, candidates may run for office in any of the wards that include any part of the
       old ward.
¶ 10       Mondragon’s interpretation runs into the difficulty with language in the Code that
       expressly permits a candidate to seek election from “any ward” that contains part of the old
       ward. If the legislature intended to limit the candidate to running only in the new ward that
       includes his residence, the legislature would have said that the candidate “may be elected from
       the ward containing the part of the ward in which he or she resided for at least one year next
       preceding the election that follows the redistricting,” because a single residence must lie in
       only one of the new wards.
¶ 11       To address this difficulty with the Code’s language, Mondragon substantially rewrites the
       Code. He argues that we must read “part of the ward” to mean “the precinct” where the
       candidate lived. Thus, Mondragon argues that the Code permits a candidate to run for office
       from a ward other than the one in which he resides only if part of the precinct in which he
       resided becomes part of a different ward. Because no part of the precinct in which Reyes
       resided became part of the 15th ward, Mondragon claims that Reyes cannot represent the 15th
       ward.
¶ 12       The legislature did not refer to precincts in this portion of the Code. We find that the
       language of the Code does not support Mondragon’s strained interpretation. See King v. First
       Capital Financial Services Corp., 215 Ill. 2d 1, 26 (2005).
¶ 13       The legislative history supports Reyes’s interpretation of the Code. In response to a
       question about the effect of redistricting on candidates for alderman, Representative Currie
       explained that the Code “will work the same way it works for us. *** My house may not be in
       the district that I had represented but if I had lived in a district that included portions of the new
       territory I’d be allowed to run ***.” 93d Ill. Gen. Assem., House Proceedings, July 24, 2004, at
       24 (statements of Representative Currie).
¶ 14       Currie referred to the “way it works for us.” Article IV, section 2(c), of the Illinois
       Constitution of 1970 governs the candidacy of state representatives following redistricting.
       Section 2(c) provides, “In the general election following a redistricting, a candidate for the
       General Assembly may be elected from any district which contains a part of the district in
       which he resided at the time of the redistricting and reelected if a resident of the new district he
       represents for 18 months prior to reelection.” Ill. Const. 1970, art. IV, § 2(c). We have found
       no case in which a party argued for an interpretation of article IV in the way Mondragon
       interprets the Code.
¶ 15       Instead, we find two cases in which all the parties construed article IV in a manner
       consistent with Reyes’s construction of the Code. In Dillavou v. County Officers Electoral
       Board, 260 Ill. App. 3d 127, 129 (1994), the court said:
               “Curran is the incumbent Democratic State representative from the 100th House
               District. He was originally elected as a representative from the 99th House District in
               1982 and stood for reelection in that district through the 1990 election. In 1991, the

                                                     -3-
               legislative districts were reapportioned pursuant to constitutional mandate. [Citation.]
               As a result of boundary changes, Curran’s Springfield home at 1040 Woodland
               (Woodland) is no longer in the territory encompassing the district from which he was
               elected. Because the redistricting process was not completed until early 1992, however,
               Curran was able to run for election in the 100th district (which contains a majority of
               his former district) despite the fact that he now lived in the newly constituted 99th
               district. Curran knew, however, that to qualify for reelection in the 100th district in
               1994 he had to establish residence in the 100th district at least 18 months prior to the
               1994 general election.”
       Thus, in 1992, Curran could represent the 100th district, a district in which he did not reside,
       because, in the 1992 redistricting, a portion of the old 100th district (the district in which
       Curran resided prior to redistricting) became part of the new 100th district.
¶ 16       Similarly, in Walsh v. County Officers Electoral Board, 267 Ill. App. 3d 972, 974-75
       (1994), the court said:
               “In 1990, McAfee was elected State representative to the General Assembly from the
               47th district. He was reelected to that office in 1992 and again seeks to be elected on
               November 8, 1994. Between 1990 and 1992, the boundaries of the 47th representative
               district were reapportioned, rendering McAfee’s residence, located at 6493 Apache
               Drive in Indian Head Park, Illinois (Apache), in the 48th rather than the 47th district.
               Although McAfee no longer resided in the 47th district, for purposes of the 1992
               election, section 2(c) of article IV of the 1970 Illinois Constitution (Ill. Const. 1970, art.
               IV, § 2(c)) permitted him to run as a candidate from that district despite his failure to
               reside within its boundaries. McAfee was reelected. Nevertheless, in order to obtain
               proper certification to run again in 1994, McAfee was required to establish a permanent
               residence in the 47th district on or before May 8, 1993, 18 months prior to the general
               election.”
¶ 17       In accord with the interpretation of article IV in Dillavou and Walsh, we adopt Reyes’s
       construction of the Code. In the first election following the redistricting in 2012, a year-long
       resident of any part of the 14th ward would meet the residency requirement for representing
       any of the wards that included any part of the old 14th ward. Thus, a resident of the 14th ward
       could run for alderman from the 12th, 14th, 15th, 16th, 22nd, or 23rd ward. Dillavou, 260 Ill.
       App. 3d at 129; Walsh, 267 Ill. App. 3d at 974-75; see also Norris v. Gould, 2003-1876, p. 2
       (La. Ct. App. 9/10/03); 854 So. 2d 448.
¶ 18       Finally, Mondragon argues that the Code, as Reyes interprets it, violates the equal
       protection clause because most office seekers can run for alderman only in the wards in which
       they live, but residents of the redistricted 14th ward can choose any of six different wards in
       which to run. Mondragon cites no case finding any similar redistricting law unconstitutional,
       and he does not explain how the Code denies him equal protection. Mondragon lives in the
       12th ward, not the 15th, so Reyes’s candidacy for the office of alderman from the 15th ward
       has no adverse effect on Mondragon’s right to representation in city council. Because
       Mondragon has not shown that he “ha[s] sustained or [is] in immediate danger of sustaining a
       direct injury from enforcement of the challenged statute” (Kluk v. Lang, 125 Ill. 2d 306, 315
       (1988)), we find that Mondragon has not shown that he has standing to challenge the Code or
       Reyes’s candidacy on equal protection grounds.


                                                     -4-
¶ 19                                        CONCLUSION
¶ 20       At the first election after the city council redistricts the City into wards with new
       boundaries, year-long residents of a redistricted ward meet the residency requirement for
       seeking office in any of the wards that include any part of the redistricted ward. Therefore,
       Reyes’s residence in the 14th ward sufficed to make him eligible to run in 2015 for alderman of
       the 15th ward. Finally, Mondragon has not shown that he has standing to raise an equal
       protection challenge to the Code. Accordingly, we affirm the dismissal of Mondragon’s
       objection to Reyes’s candidacy.

¶ 21      Affirmed.




                                                  -5-